DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/01/2021 has been entered.  Claims 1-3 and 6-9 have been cancelled.  New claim 12 has been added.  Claims 4, 5, and 10-12 are pending in the application.
	The amendment has obviated the 112(b) rejections previously set forth.

Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive or are addressed with the new grounds of rejection presented below.
Specifically regarding the combination of Darash or Kato and Tsuge, examiner respectfully disagrees.  While Tsuge does not teach backwashing, Tsuge does teach feeding cleaning fluid to the outer surface of the membrane for cleaning; backwashing as in e.g. Kato would have been an obvious modification as it is common in the art and, in view of e.g. Kato would be recognized as useful for additionally cleaning the interior surface of the membrane.  Further, even outside of such a potential combination, the requirement for permeation during backwash (i.e. distinguishing from Tsuge’s taught behavior) would appear to be drawn to the intended use and, most particularly, would depend on operational factors such as pressure environment (and available flow paths and the like).  Tsuge’s taught membranes are clearly capable of permeating fluid and otherwise provide the required separation of input and output flow paths i.e. interior pressure for feed, in a cross-flow configuration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuge et al (JP 53-142383) and Miyahara et al (US PGPub 2015/0008178 A1), optionally in view of Kato et al (US PGPub 2011/0210067 A1) and Darash (US 4,107,048).
	See MPEP 2114 II; a statement of intended use in an apparatus claim is not accorded patentable weight unless it may be interpreted as requiring particular structure to distinguish over the prior art.  In the instant case, whether an exterior flow is provided for backwashing i.e. for permeating through the membrane element in a reverse direction is drawn to the intended use of the claimed device.
	With respect to claim 4, Tsuge teaches membranes for concentration, separation, purification etc. in which a semi-permeable membrane is provided for internal-pressure type filtration [0002].  The membranes are provided with spirally wound wires (21) around their outer surface which is provided to increase the degree of turbulence in a fluid used for cleaning which may be fed into the outer peripheral space [Fig. 6], whereby the sterilization effect of a cleaning fluid is enhanced.  The system includes a cylindrical housing providing a ring-shaped outer space for which permeate may be normally collected, and into which cleaning fluid may be fed [Figs. 3-4].
	Tsuge essentially differs from the instant claims in that Tsuge is silent to the membrane including a plurality of primary flow paths with hollow cylindrical surfaces along an axial direction.

	Miyahara essentially differs from the instant claims in that Miyahara is silent to the presence of a flow adjuster for backwash arranged to protrude into the secondary flow path (collection space).
	It would have been obvious to one of ordinary skill in the art to modify Tsuge’s taught membranes to feature a honeycomb structure with channels arranged as claimed because, as in Miyahara, honeycomb structures allow for very high surface area with better strength and cost than conventional tubular arrangements.
	Similarly, it would have been obvious to one of ordinary skill in the art to modify Miyahara’s taught membranes to feature flow adjusting elements as in Tsuge in order to gain the benefit of providing turbulence to fluid in the outer section, particularly to allow for good cleaning performance.
	In either case, the claimed invention would have been obvious to one of ordinary skill in the art over the combination.
	Given the broadest reasonable interpretation, a helical wire as in Tsuge is understood to satisfy the requirements of the claimed flow adjuster for backwash.  Further, as discussed above, whether the cleaning fluid is used to backflush the membrane (by flowing through the membrane) is drawn to the intended use of the claimed device and does not distinguish structurally; Tsuge and Miyahara teach systems configured for crossflow filtration with feed (and retentate discharge) at an internal side, and Tsuge teaches provision for feed of cleaning fluid into an annular outer space (otherwise provided for permeate during filtration), which satisfies the structural requirements of the claimed system.  Whether 
	Alternatively, if this is not considered sufficient for teaching a filter capable of being backwashed or configured to carry out backwash, see Kato, which teaches tubular (hollow fiber) filters which may be internal-pressure types i.e. inside-out filtration, fed from the interior of the fibers [Abs, 0019, 0093] and the membrane may be fully backwashed to clean foulants from the interior of the fibers [0028, 0031].  It would have been obvious to one of ordinary skill in the art to provide for backwashing in the combined system of Tsuge and Miyahara, because as in Kato backwashing can be useful for cleaning in at least some fields, and Tsuge teaches generally applicable filtration technology.  See also Darash, which teaches that filters can be improved by generating helical swirling, turbulent flow (e.g. in an outer annular space surrounding a tubular filter element) and that, among other benefits, this improves flow distribution over the entire filter element [Col. 4 lines 46-35].  As such, it would be recognized that the turbulent flow generation taught by Tsuge is useful not only for increasing the disinfection behavior of the particular cleaning fluid, but by improving the distribution of fluid (e.g. backwash fluid) to the entire surface of the filter material, i.e. to ensure even backwashing.
	In any case, the claimed wall surface fluid accelerating function is interpreted as an inherent result of the turbulence generation of structures e.g. as taught by Tsuge, absent further recitation of the required structures.
	With respect to claim 10, Tsuge teaches that the applicable membranes are useful for concentration, separation, purification and the like [0002].
	With respect to claim 12, as above at least Miyahara teaches that ceramic membranes may be employed, such as e.g. titanium oxide (titania) [0055].

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuge et al and Miyahara et al, optionally in view of Kato et al and Darash, further in view of Chiarito (US 5,024,771).
	See the rejections above.  Tsuge teaches membranes useful for concentration, purification etc. and teaches helical wires around the outer surface which are useful for generating turbulence when flowing cleaning liquid on the outer surface.  Given the broadest reasonable interpretation, such a wire may represent a “round bar formed in a coiled shape” which, as disclosed in the instant specification [0017], may constitute “spiral-shaped fins.”
	Alternatively, if this is not the case, Chiarito teaches spiral-shaped fins used for generating turbulent, swirling flow e.g. for cleaning a filter surface, centrifugal separation of contaminants, etc. [Col. 6 lines 28-32], and it would have been obvious to one of ordinary skill in the art to adopt such structures in Tsuge’s taught system to allow for increased cleaning and scrubbing of at least the outer surface of the membrane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777